Order reversed on the facts as matter of discretion, without costs, without prejudice to a motion for an examination of the defendant before trial, with the production of books and papers in aid of the examination. Memorandum: Compliance with the order appealed from may and probably will result in a roving examination of a great mass of defendant’s private accounts. This should be avoided, if possible, and we are of the opinion that the plaintiff’s rights wall be sufficiently assured and his purpose satisfied under the usual order for examination before trial pursuant to sections 288, 289 and 296 of the Civil Practice Act. All concur, except Dowling, J., who dissents and votes for affirmance. (The order grants plaintiff’s motion for inspection of records of defendant in an action to recover salary and commissions due under a contract.) * Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.